 1

 2

 3

 4

 5

 6

 7

 8

 9                         UNITED STATES DISTRICT COURT
10                                 EASTERN DISTRICT OF CALIFORNIA

11
      MIKE MURPHY’S ENTERPRISES, INC.,                    Case No. 1:16-cv-00784-LJO-SAB
12
                      Plaintiff,                          ORDER REQUIRING PARTIES TO FILE
13                                                        JOINT STATUS REPORT WITHIN FIVE
              v.                                          DAYS OF THE DATE OF ENTRY OF THIS
14                                                        ORDER
      FINELINE INDUSTRIES, LLC,
15
                      Defendant.
16

17
             On October 31, 2016, Chief Judge Lawrence J. O’Neill granted Defendant’s motion to
18
     stay this case pending resolution of Plaintiff’s parallel state court action. (ECF No. 26.) On
19
     November 2, 2016, the undersigned ordered the parties to file a status report every ninety days
20
     until the stay is lifted and set the deadline for the first status report as January 31, 2017. (ECF
21
     No. 27.) On March 28, 2019, the parties filed a status report. (ECF No. 39.) The status report
22
     indicated that trial in the matter was complete and the parties were awaiting the judgment of the
23
     trial court. (Id.)
24
             The parties should have filed a joint status report within ninety days of the March 28,
25
     2019 status report.     Therefore, the parties’ joint status report was due on June 28, 2019.
26
     However, the parties did not file a status report by the June 28, 2019 deadline.
27
             The parties shall file a joint status report within five days of the date of entry of this
28


                                                      1
 1 order. The parties shall then file a status report every ninety days from the date of filing of the

 2 last status report until the stay is lifted.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The parties shall file a joint status report within five days of the date of entry of this

 5               order; and

 6          2. The failure to comply with this order may result in the imposition of sanctions.

 7
     IT IS SO ORDERED.
 8

 9 Dated:      July 1, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
